DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Van Brandenburg et al. Pub. No.: US 2019/0208234 A1 (Hereinafter referred to as “Van Brandenburg”).
	Regarding Claim 19, Van Brandenburg discloses an apparatus (see fig.2A) comprising: 
a processor (see fig.14: processor 1402) configured to: 
The bitstream representing the video mosaic is then forwarded to an encoder module 208 that is configured to encode the bitstream into a tiled mosaic stream 210.sub.1 comprising encoded media data representing tiled video frames wherein the media data of each tile in a tiled video frame may be independently encoded.), and include information about the independently encoded regions in one or more network abstract layer (NAL) units in the plurality of bitstreams (see paragraph [0134]: each VCL NAL unit may comprise one encoded tile of a tiled video frame. The header of the slice segment may comprise tile position information,), the information about the independently encoded regions including information about a size of each of the independently encoded regions and a location of each of the independently encoded regions within the video (see paragraphs [0130]: The mosaic stream may be associated with encoder information 214 for informing the encoder that the stream represents a mosaic stream having a predetermined grid size and that the mosaic stream needs to be encoded into a tiled mosaic stream wherein the tile grid matches the grid of subregions of the mosaic stream.), and a communication interface configured to transmit the plurality of bitstreams (see paragraphs [0115]: encoded and formatted media data may be packetized for transmission in a media stream 110.sub.1,2 via one or more network nodes, e.g. routers, to the mosaic tile generator in the network 102.). 

Regarding Claim 20, Van Brandenburg discloses the apparatus as discussed in the rejection of claim 19. Van Brandenburg further discloses wherein the information about the independently encoded regions further includes at least one of: a number of luma samples in .

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. Pub. No.: US 2019/0238860 A1 (Hereinafter referred to as “Lim”) in view of Van Brandenburg et al. Pub. No.: US 2019/0208234 A1 (Hereinafter referred to as “Van Brandenburg”).
Regarding Claim 1, Lim discloses an apparatus (see figure 1 and paragraphs [0040] and [0084]: video extracting and merging apparatus 130) comprising:
 a communication interface (see paragraph [0085]: a communication apparatus such as a communication modem and the like for performing communications with various types of devices or a wired/wireless communication networks) configured to receive a plurality of bitstreams for a video (see paragraph [0096]: the video extraction and merge apparatus 130 may receive all of the plurality of encoded bitstreams from the encoder 120, see paragraph [0101] :The encoded data receiving unit 410 receives a plurality of encoded bitstreams in which an input video source is encoded at different bit rates. in addition, see  paragraph [0210]: a plurality of encoded bitstreams respectively encoded at different bit rates is obtained for one input video source (in Step S2110));
 a processor operably connected to the communication interface, the processor configured to (see paragraph [0085]: a microprocessor for executing a program so as to perform calculation and controlling, and the like.):
receive information regarding a region of interest in the video (see paragraph [0111]: the video generation unit 440 may obtain the user's viewpoint position of the input video source from the user terminal apparatus 150, to set one or more areas included within a certain range from the user's viewpoint position as areas of importance, and to have a plurality of areas classified based on the distance from the user's viewpoint position.);
Lim fails to explicitly teach:
identify information about independently coded regions in each of the plurality of bitstreams,
select, based on the identified information, one or more independently coded regions in each of the plurality of bitstreams that corresponds to the region of interest, 
extract the selected independently coded regions to generate one or more extracted bitstreams. 

identify information about independently coded regions in each of the plurality of bitstreams (see paragraph [0063]: using the information in said manifest file for determining a first tile stream identifier associated with a first tile position from a first set of tile stream identifiers and a second tile stream identifier associated with a second tile position from a second set of tile stream identifiers;, emphases added, the encoder should be configured such that media data of a tile in subsequent video frames of a tiled media stream are independently encoded, see paragraph [0128]),
select, based on the identified information, one or more independently coded regions in each of the plurality of bitstreams that corresponds to the region of interest (see paragraph [0122]: a client device may be provided with a manifest file comprising a plurality of tile stream identifiers identifying tile streams from which the user can select from. The client device may use the manifest file to render a (graphical) user interface (GUI) on the screen of a media device that allows a user to select ("compose") a video mosaic.), 
extract the selected independently coded regions to generate one or more extracted bitstreams (see paragraph [0151]: the tile stream formatter may comprise one or more filter modules 604.sub.1,2 wherein a filter module is configured to receive and parse a tiled mosaic stream 602.sub.1,2 and to extract media data 606.sub.1,2 associated with a particular tile in the tiled video frames out of the tiled mosaic stream.). 
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lim with the teaching as taught by Van Brandenburg in order to allows the formation and rendering of a tiled video 

	Regarding Claim 2, Lim in view of Van Brandenburg discloses the apparatus as discussed in the rejection of claim 1. Van Brandenburg further discloses wherein the processor is further configured to identify the information about the independently coded regions from one or more network abstract layer (NAL) units received in the plurality of bitstreams (see fig.2B and paragraph [0134]).

 Regarding Claim 3, Lim in view of Van Brandenburg discloses the apparatus as discussed in the rejection of claim 1. Van Brandenburg further discloses the information about the independently coded regions includes information about a size of each of the independently coded regions (see paragraphs [0130] and [0135]) and a location of each of the independently coded regions within the video, and the processor is further configured to determine the independently coded regions to extract that include the region of interest based on the information about the size and the location (see paragraph [0151]). 

Regarding Claim 4, Lim in view of Van Brandenburg discloses the apparatus as discussed in the rejection of claim 1. Van Brandenburg further discloses wherein the processor is further configured to: receive, from a decoder, parameters regarding a capacity of the decoder that decodes the one or more extracted bitstreams (see paragraph [0134]), and select the 

Regarding Claim 6, Lim in view of Van Brandenburg discloses the apparatus as discussed in the rejection of claim 1. Van Brandenburg further discloses wherein the information about the independently coded regions includes at least one of: a number of luma samples in each of the identified independently coded regions, or a number of coded data bits in each of the identified independently coded regions (see paragraph [0164]). 

Regarding Claim 7, Lim in view of Van Brandenburg discloses the apparatus as discussed in the rejection of claim 1. Lim further discloses wherein the communication interface is further configured to transmit the one or more extracted bitstreams to an external decoder for decoding and rendering of the video (see fig.13 and paragraph [0173]).

Regarding Claim 8, Lim in view of Van Brandenburg discloses the apparatus as discussed in the rejection of claim 1. Lim further discloses a decoder configured to decode the one or more extracted bitstreams for rendering as the video (see fig.13 and paragraph [0173]). 

Regarding Claim 9, Lim in view of Van Brandenburg discloses the apparatus as discussed in the rejection of claim 1. Lim further discloses a display, wherein the region of interest corresponds to a field of view of the display, and wherein the information regarding the region of interest is received based on inputs from one or more sensors associated with the display (see paragraph [0205]).



with respect to the rejection of claim 1.


	Regarding Claim 11, the limitation of claim 11 is being analyzed as discussed 

with respect to the rejection of claim 2.


	Regarding Claim 12, the limitation of claim 12 is being analyzed as discussed 

with respect to the rejection of claim 3.


	Regarding Claim 13, the limitation of claim 13 is being analyzed as discussed 

with respect to the rejection of claim 4.


	Regarding Claim 15, the limitation of claim 15 is being analyzed as discussed 

with respect to the rejection of claim 6.


	Regarding Claim 16, the limitation of claim 16 is being analyzed as discussed 

with respect to the rejection of claim 7.


	Regarding Claim 17, the limitation of claim 17 is being analyzed as discussed 

with respect to the rejection of claim 8.


	Regarding Claim 18, the limitation of claim 18 is being analyzed as discussed 

with respect to the rejection of claim 9.


s 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. Pub. No.: US 2019/0238860 A1 (Hereinafter referred to as “Lim”) in view of Van Brandenburg et al. Pub. No.: US 2019/0208234 A1 (Hereinafter referred to as “Van Brandenburg”), further in view of in view of Hendry et al. Pub. No.: US 2016/0105688 A1 (Hereinafter referred to as “Hendry”).
Regarding Claim 5, Lim in view of Van Brandenburg discloses the apparatus as discussed in the rejection of claim 1.
Lim in view of Van Brandenburg fail to disclose:
receive, from a decoder, information about profile, tier, and level (PTL) parameters of the decoder; and generate the one or more extracted bitstreams to conform to the PTL parameters of the decoder. 
In analogous art, Hendry teaches:
receive, from a decoder, information about profile, tier, and level (PTL) parameters of the decoder; and generate the one or more extracted bitstreams to conform to the PTL parameters of the decoder (see abstract and paragraph [0384]). 
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lim in view of Van Brandenburg with the teaching as taught by Hendry in order to extract video data for one of the operation points from the bitstream based at least in part on the PTL structures to which the layers of the one of the operation points correspond, and provide the extracted video data to a video decoder.


	Regarding Claim 14, the limitation of claim 14 is being analyzed as discussed 

with respect to the rejection of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ALAZAR TILAHUN/Examiner, Art Unit 2424